DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-15, 19-21, 23, 27, 29, 32, 35, 44, 48-50, 57-89 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 57, for an apparatus for monitoring pregnancy or labor, comprising a monitoring device, the electromyography sensor and the one or more position sensors being comprised in the monitoring device; and wherein the one or more position sensors comprise one or more flex or stretch sensors that monitor flexing, bending or deformation of a portion of the monitoring device to determine the relative positioning of the two or more EMG electrodes has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1 and 57.
Concerning independent claim 19, for a an apparatus monitoring pregnancy or labor including a first sensor configured to detect a first type of signal from the body indicative of a first type of fetal or maternal activity during pregnancy or labor; and a second sensor configured to detect a second type of signal from the body, different from the first type of signal, also indicative of the first type of fetal or maternal activity during pregnancy or labor, wherein the first sensor is an electromyography sensor and the second sensor is a temperature sensor has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 19.
Regarding independent claim 21, for apparatus for monitoring pregnancy or labor, the apparatus comprising a first sensor configured to detect a first type of signal from the body indicative of a first type of fetal or maternal activity during pregnancy or labor; and a second sensor configured to detect a second type of signal from the body, different from the first type of signal, also indicative of the first type of fetal or maternal activity during pregnancy or labor, wherein the first sensor is a temperature sensor and the second sensor is an accelerometer has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 21.
Regarding independent claim 58, for a an apparatus for monitoring pregnancy or labor, the apparatus comprising a first sensor configured to detect a first type of signal from the body indicative of a first type of fetal or maternal activity during pregnancy or labor; and a second sensor configured to detect a second type of signal from the body, different from the first type of signal, also indicative of the first type of fetal or maternal activity during pregnancy or labor; wherein the monitoring device comprises a housing to house electronic components therein; wherein the housing is a sealed housing so as to prevent fluid ingress has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 58.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792